UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10395 Pioneer Series Trust VII (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:October 31 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Series Trust VII By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2013 Pioneer Global Aggregate Bond Fund The Fund held no securities during the period covered by this report in which there was a securityholder vote. Accordingly, there are no proxy votes to report. Pioneer Global High Yield Fund BELVEDERE Ticker: BVD Security ID: F09398AC6 Meeting Date: SEP 17, 2012 Meeting Type: Bondholder Record Date: SEP 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Presentation and Examine For For Management Proposals from Company Re: Debt Repayment 2 Determine Position on Debt Repayment For For Management Proposals 3 Authorize Filing of Required For For Management Documents/Other Formalities BELVEDERE Ticker: BVD Security ID: F09398AB8 Meeting Date: SEP 19, 2012 Meeting Type: Bondholder Record Date: SEP 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Determine Position on Debt Repayment For For Management Proposals BELVEDERE Ticker: BVD Security ID: F09398AC6 Meeting Date: SEP 19, 2012 Meeting Type: Bondholder Record Date: SEP 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Determine Position on Debt Repayment For For Management Proposals BELVEDERE Ticker: BVD Security ID: F09398AC6 Meeting Date: FEB 04, 2013 Meeting Type: Bondholder Record Date: JAN 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Presentation and Examine For For Management Objections Regarding Company Proposals Re: Debt Repayment 2 Receive Presentation on Legal For For Management Proceeding Re: Dividend Payment Under Company Reorganization 3 Determine Position on Items Above For For Management 4 Delegate Powers to Bondholders For For Management Representative 5 Authorize Filing of Required For For Management Documents/Other Formalities BELVEDERE Ticker: BVD Security ID: F09398AB8 Meeting Date: APR 17, 2013 Meeting Type: Bondholder Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Determine Position on Amended Debt For For Management Repayment Proposals BELVEDERE Ticker: BVD Security ID: F09398AC6 Meeting Date: APR 17, 2013 Meeting Type: Bondholder Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Determine Position on Amended Debt For For Management Repayment Proposals BTA BANK JSC Ticker: Security ID: 05574Y100 Meeting Date: JUL 24, 2012 Meeting Type: Special Record Date: JUN 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Ratify Auditor for Fiscal 2012 For For Management 2 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker: Security ID: 05574Y100 Meeting Date: DEC 03, 2012 Meeting Type: Special Record Date: NOV 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Approve Restructuring Plan For For Management 2 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker: Security ID: 05574Y100 Meeting Date: FEB 14, 2013 Meeting Type: Special Record Date: FEB 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Approve New Edition of Charter For Against Management 2 Amend Company's Corporate Governance For Against Management Code 3 Approve New Edition of Regulations on For Against Management Board of Directors 4 Amend Regulations on Remuneration of For For Management Directors 5 Ratify Ernst & Young as Auditor For For Management 6 Approve Consolidated Financial For For Management Statements for Fiscal 2011 7 Approve Allocation of Income and For For Management Omission of Dividends for Fiscal 2011 8 Fix Number of Directors at Six For For Management 9.1 Elect Elena Bakhmutova as Director For For Management 9.2 Elect Mira Koshkimbayeva as Director For For Management 9.3 Elect Raikhan Imambayeva as Director For For Management 9.4 Elect Yury Voicehovsky as Independent For For Management Director 9.5 Elect Konstantin Koricshenko as For For Management Independent Director 9.6 Approve Early Termination of Powers of For For Management Murat Baisynov as Director 9.7 Approve Early Termination of Powers of For For Management Bulat Babenov as Director 9.8 Approve Early Termination of Powers of For For Management Jyrki Talvitie as Director 10 Amend Rules of Redemption of Placed For Against Management Shares 11 Approve Results of Shareholders For For Management Appeals on Actions of Company and Its Officials 12 Approve Information on Remuneration of For Against Management Management Board and Board of Directors in Fiscal 2011 13 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker: Security ID: 05574Y100 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Approve Annual Financial Statements For For Management for 2012 2 Approve Allocation of Income and For For Management Dividends 3 Ratify Auditor For For Management 4 Approve Results of Shareholders For For Management Appeals on Actions of Company and Its Officials 5 Approve Information on Remuneration of For Against Management Management Board and Board of Directors 6 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan HORIZON LINES, INC. Ticker: HRZL Security ID: 44044K309 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin Tuchman For For Management 1.2 Elect Director Samuel A. Woodward For For Management 2 Increase Authorized Common Stock For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LEAR CORPORATION Ticker: LEA Security ID: 521865204 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas P. Capo For For Management 1.2 Elect Director Jonathan F. Foster For For Management 1.3 Elect Director Kathleen A. Ligocki For For Management 1.4 Elect Director Conrad L. Mallett, Jr. For For Management 1.5 Elect Director Donald L. Runkle For For Management 1.6 Elect Director Matthew J. Simoncini For For Management 1.7 Elect Director Gregory C. Smith For For Management 1.8 Elect Director Henry D. G. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NEXUS FLOATING PRODUCTION LTD. Ticker: NEXUS Security ID: Y6265HAA0 Meeting Date: AUG 29, 2012 Meeting Type: Bondholder Record Date: AUG 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Summons For For Management 2 Approve the Agenda For For Management 3 Elect Two Bondholders to Sign Minutes For For Management Together with Chairperson 4 Authorize Trustee to Terminate Bond For For Management Loan Agreements for Residual Loan Number One and Residual Loan Number Two, Release Claims of Residual Loans under Bond Loan Agreements, and Pay Cash Consideration to Bondholders NORSE ENERGY CORP. ASA Ticker: NEC Security ID: R5S42T106 Meeting Date: JUL 05, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting For For Management 2 Registration of Attending Shareholders For For Management and Proxies 3 Elect Chairman of Meeting; Designate For For Management Inspector(s) of Minutes of Meeting 4 Approve Notice of Meeting and Agenda For For Management 5.1 Approve Reduction in Share Capital, For For Management Share Premium Fund, and Other Equity 5.2 Approve Reduction in Share Capital via For For Management Lowering of Par Value 6 Approve Issuance of Convertible Loan For For Management without Preemptive Rights 7 Approve Issuance of Convertible Loan For For Management without Preemptive Rights 8 Approve Creation of NOK 65 Million For For Management Pool of Capital without Preemptive Rights 9 Approve Issuance of Stock Options For For Management 10 Amend Articles of Association For For Management 11 Authorize Company to Call EGM with Two For For Management Weeks' Notice 12 Elect New Director For For Management NORSE ENERGY CORP. ASA Ticker: NEC Security ID: R5S42T106 Meeting Date: MAY 31, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting For For Management 2 Registration of Attending Shareholders For For Management and Proxies 3 Elect Chairman of Meeting; Designate For For Management Inspector(s) of Minutes of Meeting 4 Approve Notice of Meeting and Agenda For For Management 5 Approve Reduction in Share Capital via For For Management Reduction of Par Value 6 Approve Issuance of Shares Against For For Management Set-Off in Interest Obligations 7 Approve Issuance of Shares Against For For Management Set-Off Under the Bond Loan 8 Approve Issuance of Shares Against For For Management Set-Off Under the Shareholders Loan 9 Approve Stock Option Plan; Approve For For Management Issuance of 94 Million Warrants to Guarantee Conversion Rights 10 Approve Creation of Pool of Capital For For Management with Preemptive Rights 11 Approve Issuance of Shares Against For For Management Set-Off Under the Bond Loan 12 Approve Issuance of Convertible Bonds For For Management without Preemptive Rights 13 Approve Creation of Pool of Capital For For Management without Preemptive Rights NORSE ENERGY CORP. ASA Ticker: NEC Security ID: R5S42T106 Meeting Date: JUN 21, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Registration of Attending Shareholders None None Management and Proxies 3 Elect Chairman of Meeting; Designate For For Management Inspector(s) of Minutes of Meeting 4 Approve Notice of Meeting and Agenda For For Management 5 Approve Financial Statements and For For Management Statutory Reports; Approve Allocation of Income 6 Approve Remuneration Policy And Other For Against Management Terms of Employment For Executive Management 7 Approve Remuneration of Directors and For For Management Nominating Committee Members 8 Approve Remuneration of Auditors For For Management 9 Amend Articles Re: Number of Board For For Management Members 10a Elect Cecilie Amdahl as Chairman For For Management 10b Elect Bjarte Bruheim as Director For For Management 10c Elect Elin Karjfell as Director For For Management ROWAN COMPANIES PLC Ticker: RDC Security ID: G7665A101 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect William T. Fox, III as Director For For Management 2 Elect Sir Graham Hearne as Director For For Management 3 Elect H. E. Lentz as Director For For Management 4 Ratify Deloitte & Touche LLP as our U. For For Management S. Auditors 5 Reappoint Deloitte & Touche U.K LLP as For For Management our U.K. Auditors 6 Authorize the Audit Committee to Fix For For Management Remuneration of Auditors 7 Approve Omnibus Stock Plan For For Management 8 Approve Remuneration Report For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SINO-FOREST CORPORATION Ticker: SNOFF Security ID: 82934HAD3 Meeting Date: NOV 29, 2012 Meeting Type: Special Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Bondholder Resolution: To Vote on the For For Management Plan of Compromise and Reorganization SINO-FOREST CORPORATION Ticker: SNOFF Security ID: C83912AB8 Meeting Date: NOV 29, 2012 Meeting Type: Special Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Bondholder Resolution: To Vote on the For For Management Plan of Compromise and Reorganization VALE S.A. Ticker: VALE5 Security ID: 91912E204 Meeting Date: APR 17, 2013 Meeting Type: Annual/Special Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 1.2 Approve Allocation of Income and For For Management Dividends 1.3 Elect Directors For For Management 1.4 Elect Fiscal Council Members For For Management 1.5 Approve Remuneration of Company's For Withhold Management Management 2.1 Amend Articles For For Management 2.2 Consolidate Bylaws For For Management END NPX REPORT
